Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16353079 application filed 03/14/2019.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19 are pending; claim 19 was withdrawn; claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18 have been fully considered. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to method/process for CO2 separation, classified in B01D 61/00.
II. Claim 19, drawn to system for capturing CO2 from a CO2-containing gas stream, classified in B01D 53/22.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another materially different apparatus such as an apparatus without a desorber to accept the CO2-rich .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and/or
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Atty Swanson on 11/9/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4,8,9,10,17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 4 has the phrase, “a viscosity," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a viscosity” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 8 has the phrase, “a CO2-containing gas stream," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to “a CO2-containing gas stream” of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.



Particularly, it is unclear if the phrase refers to “a viscosity” of claim 12 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, 5, 7, 11, 12, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20140309471 (herein known as ZHOU) 
or, in an alternative, under 35 U.S.C. 103 as obvious over US 20140309471 (herein known as ZHOU) in view of "Viscosities of Pure and Aqueous Solutions of Monoethanolamine (MEA), Diethanolamine (DEA) and N-Methyldiethanolamine (MDEA)" (herein known as ARACHCHIGE).

With regard to claim 1, ZHOU teaches a process for "remove CO2" (CO2 capture), especially at para 22,24,29,30,31, fig 2,3
 passing a CO2-containing gas stream via 116 to a membrane contactor absorber 110 containing a membrane element 112, especially at para 22,24,29,30,31, fig 2,3
 wherein the CO2-containing gas stream via 116 contacts a "lumen side" (first side) of the membrane element 112 and wherein a CO2 selective solvent via 122 is in flow communication with a "shell side" (second side) of the membrane element, the second side of the membrane element being opposed to the first side, especially at para 22,23,24,29,30,31,33,fig 3
ZHOU does not specifically state "wherein the CO2 selective solvent has a viscosity between 0.2 and 7 cP"; but, ZHOU teaches aqueous "40 wt. % activated MDEA" operating with 70oF (294K), especially at para 61-63, and the instant 
in an alternative, ARACHCHIGE teaches an aqueous MDEA solution with a viscosity within the claimed range, especially at table 7 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ZHOU with an aqueous MDEA solution with a viscosity within the claimed range of ARACHCHIGE for the benefit of "high performance" as taught by ARACHCHIGE, especially at pg1col1para2; otherwise, since it has been held that where the general conditions of a claim are 
ZHOU teaches wherein CO2 permeates through the membrane element and is chemically absorbed into the CO2 selective solvent, especially at para 22,23,24,29,30,31,33,fig 3

With regard to claim 2, ZHOU teaches
 wherein the CO2 chemically absorbed into the CO2 selective solvent forms a "RICH" CO2-rich solvent, especially at para 22,23,24,29,30,31,33,fig 3
 regenerating via 24 the solvent by removing CO2 from the CO2-rich solvent, especially at para 26, fig 1
 recycling via 30 the regenerated solvent to the membrane contactor absorber 14, especially at para 26,27, fig 1

With regard to claim 5, ZHOU teaches
 wherein the membrane element comprises a hollow fiber membrane element having a "lumen" (bore) side and an opposed "shell" (outside), especially at para 23, fig 1

With regard to claim 7, ZHOU teaches
 wherein the CO2-containing gas stream is passed on the "lumen" (bore) side of the hollow fiber membrane element and the CO2 selective solvent is passed on the "shell" (outside) of the hollow fiber membrane element, especially at para 22,23,24, fig 1

With regard to claim 11, ZHOU teaches
 wherein the CO2 selective solvent is selected from the group consisting of amine, especially at para 25

With regard to claim 12, ZHOU teaches separation of CO2 from a CO2-containing gas stream via 116 via membrane 112 processing , especially at para 22,24,29,30,31, fig 2,3
 passing a CO2-containing gas stream via 116 to a membrane contactor absorber 110 containing a membrane element 112, especially at para 22,24,29,30,31, fig 2,3
 and wherein CO2 permeates through the membrane element and is chemically absorbed into the CO2 selective solvent, especially at para 22,23,24,29,30,31,33,fig 3
ZHOU does not specifically state "wherein the CO2 selective solvent has a viscosity between 0.2 and 7 cP"; but ZHOU teaches aqueous "40 wt. % activated MDEA" operating with 70oF (294K), especially at para 61,62, and the instant specification teaches aqueous MDEA wt% overlapping that disclosed by ZHOU at a temp of 20oC(next to 21oC of 70oF), especially at instant specification pg 8 para 2, pg 4 para 7, and instant figure 5; the claimed property of ‘CO2 selective solvent has a viscosity' within the claimed range, is taken to be necessarily present in the solvent of ZHOU, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II); MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or 
in an alternative, ARACHCHIGE teaches an aqueous MDEA solution with a viscosity within the claimed range, especially at table 7 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ZHOU with an aqueous MDEA solution with a viscosity within the claimed range of ARACHCHIGE for the benefit of "high performance" as taught by ARACHCHIGE, especially at pg1col1para2; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 13, ZHOU teaches
 wherein the adjusting the CO2 selective solvent comprises adjusting the CO2 selective solvent to have a concentration within the claimed range, especially at para 61,62

With regard to claim 14, ZHOU teaches
 wherein the adjusting the CO2 selective solvent comprises adjusting the CO2 selective solvent to have a concentration within the claimed range, especially at para 54

With regard to claim 15, ZHOU teaches
 wherein the adjusting the CO2 selective solvent comprises adjusting the CO2 selective solvent to have a concentration within the claimed range, especially at para 54

With regard to claim 16, ZHOU teaches
 wherein the CO2 chemically absorbed into the CO2 selective solvent forms a "RICH" CO2-rich solvent, especially at para 22,23,24,29,30,31,33,fig 3
 regenerating via 24 the solvent by removing CO2 from the CO2-rich solvent, especially at para 26, fig 1
 recycling via 30 the regenerated solvent to the membrane contactor absorber 14, especially at para 26,27, fig 1


Claim(s) 4, 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 20140309471 (herein known as ZHOU) as evidenced by "Viscosities o Pure and Aqueous Solutions of Monoethanolamine (MEA), Diethanolamine (DEA) and N-Methyldiethanolamine (MDEA)" (herein known as ARACHCHIGE)


With regard to claim 4, ZHOU does not specifically state "wherein the CO2 selective solvent has a viscosity between 1 and 5 cP"; but ZHOU discloses aqueous "30 wt % DEA" operating with 70oF (294K), especially at para 54,61-63, ARACHCHIGE provides extrinsic evidence at table 6 that this solution would have a viscosity within the claimed range; 
in an alternative, ARACHCHIGE teaches an aqueous DEA solution with a viscosity within the claimed range, especially at table 6 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ZHOU with an aqueous DEA solution with a viscosity within the claimed range of ARACHCHIGE for the benefit of "high performance" as taught by ARACHCHIGE, especially at pg1col1para2; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 17, ZHOU does not specifically state "the CO2 selective solvent to have a viscosity in a range between 1 and 5 cP"; but ZHOU discloses 
in an alternative, ARACHCHIGE teaches an aqueous DEA solution with a viscosity within the claimed range, especially at table 6 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ZHOU with an aqueous DEA solution with a viscosity within the claimed range of ARACHCHIGE for the benefit of "high performance" as taught by ARACHCHIGE, especially at pg1col1para2; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


Claim(s) 3, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140309471 (herein known as ZHOU) in view of US 5832712 (herein known as RONNING)
or, in an alternative, under 35 U.S.C. 103 as being unpatentable over US 20140309471 (herein known as ZHOU) in view of "Viscosities of Pure and Aqueous Solutions of Monoethanolamine (MEA), Diethanolamine (DEA) and N-Methyldiethanolamine (MDEA)" (herein known as ARACHCHIGE) as applied to claim(s) above, and further in view of US 5832712 (herein known as RONNING).

With regard to claim 3, ZHOU does not specifically teach wherein the CO2-containing gas stream comprises a CO2-containing combustion exhaust gas in a pipe 11 (flue) gas stream 
But, RONNING teaches wherein the CO2-containing gas stream comprises a CO2-containing combustion exhaust gas in a pipe 11 (flue) gas stream, especially at abstract, fig 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ZHOU (ZHOU-ARACHCHIGE) with wherein the CO2-containing gas stream comprises a CO2-containing combustion exhaust gas in a pipe 11 (flue) gas stream of RONNING for the benefit of reducing the cost of "CO2 tax" as taught by RONNING, especially at c1ln10-15

With regard to claim 8, ZHOU does not specifically teach the power plant produced CO2-containing gas stream 11 
But, RONNING teaches the power plant produced CO2-containing gas stream 11, especially at abstract, fig 1, c2ln25-27 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ZHOU (ZHOU-ARACHCHIGE) with the power plant produced CO2-containing gas stream 11 of RONNING for the benefit of reducing the cost of "CO2 tax" as taught by RONNING, especially at c1ln10-15

With regard to claim 9, ZHOU combination, 
 RONNING teaches wherein the power plant is a natural gas-fired power plant, especially at abstract, fig, c2ln25-27 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140309471 (herein known as ZHOU) in view of US 20120111192 (herein known as NAZARKO)
or, in an alternative, under 35 U.S.C. 103 as being unpatentable over US 20140309471 (herein known as ZHOU) in view of "Viscosities of Pure and Aqueous Solutions of Monoethanolamine (MEA), Diethanolamine (DEA) and N-Methyldiethanolamine (MDEA)" (herein known as ARACHCHIGE) as applied to claim(s) above, and further in view of US 20120111192 (herein known as NAZARKO).

With regard to claim 10, ZHOU does not specifically teach coal power plant produced CO2-containing gas stream 
But, NAZARKO teaches coal power plant produced CO2-containing gas stream, especially at para 7  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ZHOU (ZHOU-ARACHCHIGE) with coal power plant produced CO2-containing gas stream of NAZARKO “The reasons for these endeavors are the greenhouse effect and resulting global warming” as stated by NAZARKO at para 2


Claim(s) 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140309471 (herein known as ZHOU) in view of "CO2 separation with polyolefin membrane contactors and dedicated absorption liquids: performances and prospects," (herein known as FERON), and in an alternative US 20090277328 (herein known as WIJMANS)
or, in an alternative, under 35 U.S.C. 103 as being unpatentable over US 20140309471 (herein known as ZHOU) in view of "Viscosities of Pure and Aqueous Solutions of Monoethanolamine (MEA), Diethanolamine (DEA) and N-Methyldiethanolamine (MDEA)" (herein known as ARACHCHIGE) as applied to claim(s) above, and further in view of "CO2 separation with polyolefin membrane contactors and dedicated absorption liquids: performances and prospects," (herein known as FERON), and in an alternative US 20090277328 (herein known as WIJMANS).

With regard to claim 6, ZHOU does not specifically teach wherein the CO2-containing gas stream passes through the membrane contactor absorber in the velocity within the claimed range and the CO2 selective solvent passes through the membrane contactor absorber in the velocity within the claimed range 
But, FERON teaches wherein the CO2-containing gas stream passes through the membrane contactor absorber in the velocity within the claimed range and the CO2 selective solvent passes through the membrane contactor absorber in the velocity within the claimed range, especially at table 2 


With regard to claim 18, ZHOU teaches
 wherein the membrane element comprises a hollow fiber membrane element having a "lumen" (bore) side and an opposed "shell" (outside), especially at para 22,23,24, fig 1
 ZHOU does not specifically teach wherein the CO2-containing gas stream passes through the membrane contactor absorber in the velocity within the claimed range and the CO2 selective solvent passes through the membrane contactor absorber in the velocity within the claimed range 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide ZHOU (ZHOU-ARACHCHIGE) with wherein the CO2-containing gas stream passes through the membrane contactor absorber in the velocity within the claimed range and the CO2 selective solvent passes through the membrane contactor absorber in the velocity within the claimed range of FERON for the benefit of providing the details of workable CO2-containing gas stream velocity and the CO2 selective solvent velocity; in an alternative, the rate that the CO2-containing gas stream passes through the membrane contactor absorber and rate that the CO2 selective solvent passes through the membrane contactor absorber is a result effective variable that is a balance among the desired result of "carbon dioxide removal from the feed" versus "concentrations of carbon dioxide in the permeate", especially at para 89 of 20090277328 WIJMANS, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776